934 F.2d 321Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Roger ZACZEK, Petitioner.
No. 91-8020.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 29, 1991.

On Petition for Writ of Mandamus.
Roger Zaczek, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Roger Zaczek, a Virginia prisoner, brought this mandamus petition seeking an order directing the district court to liberally construe pleadings filed by him in a pending action because of his pro se status.  He seeks in the alternative to have the petition construed as a notice of appeal so that he may proceed with an interlocutory appeal of nonfinal orders in the district court action.


2
Mandamus relief is only available if there are no other means by which the petitioner could obtain the requested relief.    In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Because Zaczek may attack any of the district court's actions on direct appeal, he has another remedy.  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition.  We deny the motion to construe the petition as a notice of appeal because the Court lacks jurisdiction over interlocutory appeals, and because Zaczek does not attempt to appeal an order to which the collateral order doctrine applies.  28 U.S.C. Sec. 1291;  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949);  Catlin v. United States, 324 U.S. 229, 233 (1945).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


3
PETITION DENIED.